Shaw, C. J.
This case is within the provision of Rev. Sts. c. 88, § 28, securing to an attorney a lien for his unpaid fees and *359disbursements, on any execution lawfully in his hands; and this statute was only a revision and substantially a reenactment of Sts. 1810, c. 84, and 1830, c. 124. The whole amount of this execution, on a judgment for costs, was due to the attorney; the only execution ever issued on the judgment was lawfully in his possession when this suit was brought; the defendant had notice of the attorney’s rightful claim to the amount, and could not honestly or legally defeat that right by a payment to the judgment creditor. Baker v. Cook, 11 Mass. 236. Dunklee v. Locke, 13 Mass. 525. Little v. Rogers, 2 Met. 478. When a party has by law a lien on a chose in action, as he cannot have a manual possession, actual or constructive, which is necessary to secure a lien on a chattel, the law gives him the necessary means of making good his lien, and that is, .in cases like the present, an action in the name of the judgment creditor, which the debtor cannot defeat.

Judgment for the plaintiff.